Citation Nr: 1215800	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  11-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral conductive deafness, currently evaluated as noncompensable.

2.  Entitlement to an increased rating for otitis media, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 1944.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the noncompensable evaluations in effect for bilateral conductive deafness and otitis media.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for bilateral conductive deafness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's otitis media has not been productive of either suppuration or aural polyps. 


CONCLUSION OF LAW

The Veteran's otitis media has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6200 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 and November 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  38 C.F.R. § 3.159(b).  These letters also informed the Veteran how disability ratings and effective dates are assigned. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 


Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A 10 percent rating is warranted for chronic suppurative otitis media during suppuration or when aural polyps are presented.  A 10 percent rating is the maximum schedular evaluation allowed.  Any associated hearing loss or tinnitus is rated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.  Chronic nonsuppurative (no purulent discharge) otitis media is rated on the basis of the associated hearing impairment.  See 38 C.F.R. § 4.87, Diagnostic Code 6201. 

The Veteran is in receipt of separate disability evaluations for tinnitus and bilateral conductive deafness.  No issue pertaining to his tinnitus is presently before the Board, and the issue of bilateral conductive deafness is remanded for further development herein, symptoms associated with these disorders will not be discussed here.

Analysis

The Veteran filed his claim for an increased rating for otitis media in March 2009.  As noted above, in order to receive a compensable rating for chronic suppurative otitis media, the evidence must show that the disorder is or was during the course of this appeal manifested by suppuration or aural polyps.  Diagnostic Code 6200.  The pertinent evidence of record dating since March 2008 includes hearing testimony, VA examination reports dated in May 2009 and January 2012, as well as September 2009 treatment records and a December 2011 letter from Dr. Z.S.  These records and testimony do not show evidence of suppuration or aural polyps during the course of this claim.  Such symptoms were not found at any examination.  The Veteran has reported during VA examinations and at March 2012 video hearing testimony that he has not had an active infection, drainage, or pain for at least several years.  While the January 2012 VA ear conditions examination showed scaling and accumulation of debris, active suppuration and aural polyps were not found.  Without evidence of suppuration or aural polyps at any time during the period dating since March 2008, the benefit sought on appeal must be denied.  Consequently, a compensable rating for otitis media is not warranted.  See 38 C.F.R. § 4.31. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's otitis media is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to an increased rating for otitis media, currently evaluated as noncompensable, is denied.


REMAND

The Veteran seeks entitlement to an increased evaluation for his bilateral conductive deafness.  During his March 2012 testimony before the undersigned the Veteran stated that he thought his hearing was worse at that time than it was in January 2012, when he had his most recent VA examination.   The Veteran is competent to provide evidence as to severity of his symptoms, 38 C.F.R. § 3.159(a)(2) (2011), and he is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also VAOPGCPREC 11-95 (1995).   Thus, in order to properly assess the current level of severity of the service connected bilateral conductive deafness, a new examination is needed. 

Finally, the record reflects that the appellant has seen a private physician, Zaher Srour, M.D., for treatment of his hearing loss.  While Dr. Srour has reported that his examination includes speech discrimination studies, he did not directly answer the RO's November 2011 query whether the word list he used was the Maryland CNC word list.  Given the fact that this issue is being remanded, and the holding in Savage v. Shinseki, 24 Vet. App. 259 (2010) (VA must seek clarification of a private medical examination report which does not state whether the Maryland CNC list was used), the Board concludes that one final attempt should be made to clarify the nature of the speech discrimination study conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO must contact Zaher Srour, M.D., of Hanover, Pennsylvania, and request that he clarify whether the Veteran's September 2009 speech discrimination study was performed using the Maryland CNC Word List.  All attempts to secure this evidence must be documented in the claims file.  

2.  Thereafter, the AMC/RO shall arrange for the Veteran to undergo a VA audiometric examination to determine the extent and current severity of his bilateral conductive deafness.  All indicated clinical or diagnostic tests should be conducted.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  A complete rationale for any opinion rendered must be provided. 

3.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655 (2011), the consequences for failure to report for a VA examination without good cause include denial of the claim. 

4.  The AMC/RO must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiner documented his/her consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Then review the Veteran's claim with consideration of any new evidence obtained.  If any claim remains denied the RO is to send the appellant and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


